Citation Nr: 1453751	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  09-11 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of heat exhaustion.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1983 to June 1984, from May 1985 to May 1989, and from September 2004 to December 2005, with additional Army Reserve service until April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in March 2011; a transcript of the hearing is of record.

In September 2012, the Board reopened claims for service connection for an acquired psychiatric disorder, bilateral knee disorders, and left ear hearing loss and remanded these claims and a claim for service connection for residuals of heat exhaustion for additional notice and further development. 

In April 2013, the RO granted service connection for right and left knee patellafemoral syndrome.  Therefore, these claims are no longer on appeal.  

The Veterans Benefits Management System and Virtual VA electronic claims files contain additional evidence pertinent to the claims for service connection for an acquired psychiatric disorder, left ear hearing loss, and tinnitus that were added to the file after certification to the Board and therefore were not considered by the Agency of Original Jurisdiction in the most recent April 2013 supplemental statement of the case.  As the Board is granting in full the benefits sought, consideration of the evidence by the Board is not prejudicial to the Veteran.  The other evidence added to the electronic file is either not pertinent or cumulative with respect to the other claims on appeal. 

The issue of reopening a claim for bilateral hearing loss was raised by the Veteran in February 2006 and acknowledged by the RO in correspondence in April 2006.  However, in a July 2008 rating decision, the RO adjudicated only a claim for hearing loss in the left ear.  A petition to reopen a claim for service connection for right ear hearing loss has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The weight of competent and credible evidence is that the Veteran's undifferentiated acquired psychiatric disorders including PTSD, anxiety, depression, substance abuse disorders are at least in part caused or aggravated by events in service in Southwest Asia. 

2.  The Veteran's left ear conductive hearing loss and otosclerosis preexisted periods of active duty and underwent an increase in level of disability during active service. 

3.  The Veteran's tinnitus first manifested during active duty service. 

4.  The weight of competent and credible evidence is that the Veteran does not have chronic residuals of heat exhaustion. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, are met. 38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).  

2.  The criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2014).  

3.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).  

4.   The criteria for service connection for residuals of heat exhaustion are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the claims for service connection for an acquired psychiatric disorder, left ear hearing loss, and tinnitus, the Board is granting in full the benefit sought on appeal   As the Board is granting the claims for service connection, the claims are substantiated, and there are no further notice and assistance requirements for these claims.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001).  

In April 2006, January 2008, and February 2008, the RO provided notices that met the requirements.  The notices did explain all elements of a service connection claim and the Veteran's and VA's respective responsibilities to obtain relevant evidence.  Therefore, the Board finds that VA has satisfied the duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA and private medical records have been obtained and associated with the file.  Although a VA clinician in December 2007 noted that the Veteran was working on a claim for Social Security Administration (SSA) disability benefits, there is no further evidence or report by the Veteran that she submitted claim, was examined, and was awarded benefits for any disability.  Absent any evidence showing that the Veteran is in receipt of said benefits for her claimed disorders, VA need not attempt to obtain SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  All records identified by the Veteran have been obtained to the extent that they have been identified.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on a claim.  The Veteran underwent VA examinations in March and April 2008, March 2013, and March 2014.  The Board also obtained an additional medical expert opinion in July 2014 relevant to the claim for service connection for left ear hearing loss.  The examinations involved review of the claims file, a thorough examination of the Veteran, and opinions that were supported by sufficient rationale except where noted below.  Therefore, the Board finds that the examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.  

The VLJ who conducts a hearing must (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the March 2011 Board hearing, the Acting Veterans Law Judge (AVLJ) noted the elements of the claims that were lacking to substantiate the service connection claims and suggested sources of additional relevant evidence that could be considered.  The Veteran was assisted at the hearing by an accredited representative from a veteran's service organization.  The representative and the AVLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to her service.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claims for service connection.  The Board subsequently remanded this case, in part, based on this testimony.  Therefore, the hearing officer's duties have been fulfilled. 

The Veteran served as a U.S. Army vehicle mechanic and transportation traffic management coordinator with service in Southwest Asia from November 2004 to November 2005.  The Veteran retired from the Army Reserve in April 2007 at the rank of Sergeant First Class.  She contends in various statements - including a September 2008 notice of disagreement and reports to clinicians - that she witnessed injured soldiers and civilians while performing gate traffic control duties at a base in Iraq and experienced survivor guilt arising from sending convoys into dangerous situations.  The Veteran also reports sexual assault and harassment in circumstances discussed further below.  She contends that her left ear hearing loss and tinnitus first manifested in service, in part from exposure to vehicle noise, and that she experienced residuals from episodes of heat exhaustion in active and inactive duty for training.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The requirement of a current disability is satisfied when the claimant has a disability proximate to the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In this case, only the claim for left ear hearing loss is listed as a chronic disability under 38 C.F.R. § 3.309(a) as organic diseases of the nervous system.  Therefore, the option of establishing service connection through continuity of symptomatology since service for a psychiatric disorder other than a psychosis and for residuals of heat exhaustion are not available in this case.

Acquired Psychiatric Disorder  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

Under DSM-IV, a stressor is a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or event that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror.  A stressor must consist of an event during such service that is outside the range of usual human experience and such that would be markedly distressing to almost anyone, such as experiencing an immediate threat to one's life or witnessing another person being seriously injured or killed.  It is the distressing event, not mere presence that constitutes a valid stressor.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1994).  Service in a combat zone is stressful to some degree to all who are there, whatever their duties or experiences.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also VAOPGCPREC 12-99 (Oct. 18, 1999) (cited at 65 Fed. Reg. 6257 (2000)) ("the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality").  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Although the Veteran served in Iraq during a period of hostile action, the Veteran does not claim nor does the record show that she engaged in combat.  

For claims that were appealed to the Board but not decided as of July 13, 2010, changes to the applicable regulations are in effect as follows.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (3); 75 Fed.Reg. 39,843 (Jul. 13, 2010) 

 "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993). 

There are special development procedures that pertain to the processing of claims of entitlement to service connection for PTSD based on personal assault.  38 C.F.R. § 3.304(f)(5) provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not limited to request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.

Service treatment records are silent for any symptoms, diagnoses, or treatment for a psychiatric disorder.  In a November 1994 Reserve periodic physical examination, the examiner noted that the Veteran had a history of substance abuse.  In September and October 1999, the Veteran received in-patient VA treatment for alcohol and marijuana abuse.  The Veteran denied any history of physical or sexual abuse.  The attending physician also diagnosed depression by history but made no mention of a cause for depression or any events in active service.  

In May 2000, the Veteran's Reserve unit commander noted that unspecified medical conditions had not prevented her from performing her duties, and an Army nurse agreed that she could remain in a deployable unit.  In a September 2000 Reserve medical history questionnaire, the Veteran reported that she had been treated for chronic depression.  However, in a January 2004 physical examination, the Veteran denied any previous mental health treatment or current symptoms, and the examiner noted no psychiatric abnormalties.  In a November 2004 pre-deployment and a July 2005 post-deployment questionnaires, the Veteran denied any previous counseling or care for her mental health.  The Veteran also denied being in combat; seeing anyone wounded, killed, or dead; ever feeling in great danger; or ever having had any experience that was frightening, upsetting, or horrible that caused nightmares, intrusive thoughts, hypervigilance, or social isolation.  In a November 2004 physical examination questionnaire, the Veteran denied any previous drug or alcohol rehabilitation treatment or any form of psychiatric treatment.  In a November 2005 abbreviated health questionnaire, the Veteran denied any injury or illness on active duty for which she did not seek care, but also reported that she intended to seek VA benefits for "PTSD jumpy."  

Service personnel records show that the Veteran was an excellent performer, routinely receiving positive evaluations, awards, and promotions.  Although the Veteran on one occasion reported that she received non-judicial punishment and a general discharge, the records are silent for any disciplinary action or anything other than a fully honorable characterization of service.    

In February 2007, a VA primary care clinician noted a positive screening for PTSD in which the Veteran reported experiencing unspecified frightening experiences.  In subsequent outpatient mental health treatment sessions, the Veteran reported difficulty finding work, lack of motivation, anxiety, and depression.  The Veteran was not married but reported some physical but not sexual abuse from one of her three past spouses.  There was no mention of events in active service.  

In October 2007, the Veteran was admitted to a VA Residential Rehabilitation Treatment Program and received two months of group and individual therapy.  In a December 2007 discharge summary, an Advanced Practice Nurse and staff psychiatrist summarized the Veteran's initial assessment and her status at the completion of the program.  The file contains approximately 250 pages of clinical records of the Veteran's participation in the program including assessments by a VA psychologist.  At no time did any clinician note a review the claims file or service records.  At the time of admission, the Veteran reported experiencing the following events: seeing two soldiers passing through her base gate with injuries from an improvised explosive device, being sexually molested at age 3 by a neighbor, being in Iraq when a hurricane caused serious damage at home, and feeling generally stressed while serving in Iraq.  The clinicians noted that there was no information to confirm these events although the self-reports "...are consistent with previous records and assessments."  At no time did the clinicians explain how the Veteran's symptoms arose or were associated with the reported stressors.  The clinicians acknowledged that the intake evaluation was brief and that the Veteran had a perception that the symptoms were distressing rather than that they were an over exaggeration.  The clinicians diagnosed PTSD, depressive disorder, and substance abuse in remission.  The program treatment notes address counseling and therapy strategies and techniques and the Veteran's cooperative participation but are silent for any additional assessment of the causes of her diagnosed disorders.  At the end of the program, clinicians noted that the Veteran's "scores" did not reflect symptom improvement and that her symptoms were chronic, but that the Veteran expressed the belief that she had benefited from the program.   

In April 2008, A VA psychologist noted a review of the claims file and that her examination was focused on whether the Veteran had a diagnosed mental disorder other than PTSD. The Veteran discussed her education, post-service work, and family experiences and feelings of depression, sleep difficulties, low energy level, hopelessness, weight gain, and financial distress, but there was no mention of events in service or personal assaults.  The psychologist noted that the Veteran had a history of substance abuse and that she was a poor historian "due to a desire to present herself as better than she actually was."  The psychologist diagnosed major depressive disorder with a history of psychotic features and poly substance abuse but not PTSD.  He made no clear findings on the origin of the depressive disorder or any reference to events in service.    

In December 2008, a VA psychologist assessed the Veteran's mental status for the purposes of a competency determination.  The psychologist noted that he was not tasked to verify the diagnosis but noted awareness of the previous treatment for PTSD and the Veteran's reports of feelings of stress during service in Iraq and seeing wounded soldiers.  There was no mention of a personal assault.  The psychologist found that the Veteran's disorders were mild.  

VA outpatient records from 2009 to 2010 show periodic primary care encounters with on-going diagnoses of depression and prescriptions for anti-depressive medication.  There is no regular mention of PTSD, and there were negative PTSD screenings in October 2009 and June 2010.  On both screening occasions, the Veteran's primary care physician noted "no mental health condition requiring further intervention."  Inconsistently, in a brief letter in August 2010, the physician noted, "[The Veteran] has PTSD (posttraumatic stress syndrome) status post combat" with no further explanation.    

During a March 2011 Board hearing, the Veteran reported that as a traffic controller at a base in Iraq, she was responsible for sending convoys into dangerous areas and felt responsible if anyone was injured even though information on the potential danger was provided by others.  She reported experiencing flashbacks of sighting of injured soldiers returning to the base.  The Veteran also experienced distress when learning of hurricane damage in her home town and not being in a position to assist her family.  The Veteran reported that she was sexually assaulted at the age of three.   

In correspondence in April 2011, the Veteran's mother and daughter noted that they observed changes in the Veteran's behavior after returning from duty in Southwest Asia.  The changes included increased irritability, social isolation, anxiety, and deficits in concentration and memory.  

In September 2012, the Board remanded the claim to obtain the Veteran's service personnel records, additional notice regarding personal assault, a comprehensive VA mental health examination, and consideration under the revised regulations for service connection for PTSD noted above.  

Service personnel records have been recovered and associated with the claims file.  The records confirm the Veteran's military occupation and deployment to Southwest Asia as a vehicle traffic controller from November 2004 to November 2005.  The Veteran did not receive any combat-related awards.  In November 2012, the Appeals Management Center provided an additional notice that advised the Veteran that possible sources of information from organizations and individuals regarding the personal assault would be considered.  The notice did not provide detailed examples as suggested in the regulation.  However, any error is not prejudicial as the only personal assault reported by the Veteran occurred at her age of 3, prior to active service. 

In March 2013, the Veteran underwent a VA psychiatric examination.  A VA psychologist noted a review of the claims file and a detailed summary of the Veteran's pre-service family history, in-service experiences, and post-service domestic, occupational, and residence history.  She reported emotional abuse by her mother and depression prior to service and mental abuse by one of her three former spouses but did not report a personal or sexual assault at any time.  After active duty, the Veteran lived in a state distant from her family for 10 years and had only recently returned to her home town.  The Veteran described her experiences in Iraq when sighting and providing assistance to a wounded soldier returning with a convoy that had been damaged by an improvised explosive device.  The Veteran also reported a history of substance abuse before, during, and after active service. 

The psychologist performed a clinical assessment and noted current symptoms of depressed mood, anxiety, impaired judgment, and difficulty establishing and maintaining effective relationships.  The psychologist administered an objective Trauma Symptoms Inventory test that did not support a diagnosis of PTSD and commented that previous diagnoses of PTSD were based only on the Veteran's subjective symptoms and not on objective evidence or data.  The psychologist explained that she intentionally did not complete the detailed stressor and criteria section of the report because of the lack of a diagnosis of PTSD.  The psychologist did diagnose dysthymic disorder, personality disorder not otherwise specified with borderline traits, and polysubstance dependence.  The psychologist found that the personality disorder existed prior to service and was developmental, traceable to adolescence or early adulthood, and that the current dysthymic disorder was secondary to the personality disorder. 

The Veteran continued regular VA primary care through January 2014.  Clinicians continued to diagnose PTSD, anxiety disorder, depression, polysubstance abuse, and personality disorder and prescribed medications and counseling. 

In January 2014, another VA psychologist performed a mental health examination noted as an initial examination for PTSD.  The psychologist did not review the paper claims file but did review the Virtual VA file.  The electronic file contained records of previous adjudication, outpatient treatment records from 2012 to 2014, and the March 2013 examination report noted above but not the service personnel or treatment records.  The psychologist noted the Veteran's self-report of her experiences in Southwest Asia that included erroneously sending truck convoys into dangerous areas and fear of incoming artillery and rocket attacks on her base that required shelter in bunkers.  There was no mention of witnessing injured soldiers.  The psychologist noted a wide range of symptoms associated with all the diagnostic criteria for PTSD except criterion A.  The psychologist determined that the traumatic events were not adequate to support a diagnosis of PTSD.  However, the psychologist did note that events were related to fear of hostile military or terrorist activity.  The psychologist diagnosed unspecified anxiety and depressive disorders, alcohol and cannabis use disorders but not a personality disorder.  The psychologist noted that the symptoms could not be differentiated among the disorders and did not comment whether any of the disorders were caused by the events in service.  

As a preliminary matter, the Board finds that there has been substantial compliance with the instructions in its September 2012 remand because the Veteran was provided notice that additional non-military evidence would be considered, personnel records were obtained, and adequate VA examinations were performed.  The examinations were adequate because they were based on a review of the entire file, an interview and consideration of the Veteran's reports and contentions, objective testing, a detailed clinical examination, and diagnostic determinations that explained the reasons for disagreement with earlier evaluations.  Even though some examiners did not address all the issues and contain conflicting opinions, the Board finds that in total there is sufficient credible evidence to decide the claim.  

Upon consideration of all the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disorder including PTSD and depression is warranted.  Service connection for the most recently diagnosed personality disorder is not available as the diagnosis was defined by the examiner as a developmental abnormality.  See 38 U.S.C.A. § 3.303(c).  

The Board finds that the Veteran and her family members are competent and credible to report on their observations and symptoms that manifested after active service.  The Veteran's mother has described changes in the Veteran's behavior only after military service, which is consistent with her military performance which was uniformly excellent, resulting in promotions to a senior position and several awards. 

Service records do not indicate that the Veteran was in combat.  However, the location and timing of her deployment to Southwest Asia is consistent with her recently expressed fear of hostile attack even though she denied any such feeling immediate after returning from the deployment.

The Board next notes that there is credible medical evidence both for and against whether the Veteran's experiences in Southwest Asia are sufficient to warrant a diagnosis of PTSD or that the experiences or any other aspect of service caused the anxiety and depressive disorders.  The Board places some probative weight on the objective testing results obtained and evaluated by the psychologist in March 2013 and the clinical opinion of the psychologist in January 2014 finding that the contended stressors did not support a diagnosis of PTSD. 

In contrast, the attending clinicians supervising the VA Residential Rehabilitation Treatment Program in 2007 made a clear diagnosis of PTSD based on the same reported events and this evidence also warrants some probative weight.  This occurred during the period of the appeal and must be considered even if this specific disorder resolved.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The clinicians who evaluated the Veteran and provided inpatient treatment in 2007 based their diagnoses solely on the Veteran's reports and did not note a detailed analysis of how the Veteran's symptoms arose from the events in service.  These clinicians did observe the Veteran over a long period of care, but the records of this care substantially address the treatment program and the level of participation by the Veteran and do not provide analysis and support for the initial diagnoses.  

The records of the psychologist's assessment in 2008 and the primary care physician's report in 2010 are also not detailed clinical assessments and are based only on the history of the impatient program in 2007.  The assessment provided by the psychologist in March 2013 included a review of the entire history, objective testing, and a clinical examination with an explanation why the earlier diagnoses were not valid.  Although the psychologist in January 2014 concurred that the traumatic events and fear of attack were insufficient to warrant a diagnosis of PTSD, she did not discuss the March 2013 opinion that the Veteran's symptoms were derivative of a personality disorder.  Despite listing a wide range of relevant symptoms and entering several diagnoses, she did not address relationships, if any, to service other than to reject PTSD. 

Regarding depression or dysthymic disorder, service treatment records are silent for any symptoms, diagnoses or treatment for depression.  There is some evidence that the Veteran received treatment for substance abuse and depression between active duty ending in 1985 and mobilization in 2004.  References to a history of treatment for depression including as early as adolescence were made only by the Veteran and are not supported by any clinical records or by the statements of the Veteran's mother.  The Veteran also at times denied any psychiatric treatment; specifically in a November 2004 physical examination.  Reserve commanders and an Army nurse found no psychiatric abnormalities existing at the time of deployment in 2004.  

The Veteran was first diagnosed with depression in 2007 in the intake interview for the inpatient program.  In an April 2008 examination for the purpose of assessing disorders other than PTSD, the Veteran reported many factors in her life but did not discuss events in service.  The examiner diagnosed depressive disorder but did not address an etiology.  In its September 2012 remand, the Board directed an additional examination in part to clarify the nature and origin of the depression or any disorders other than PTSD including whether the earlier reported history of depression may have been aggravated by service.  The Board places some probative weight on the opinion of the VA psychologist in March 2013 who addressed the issue directly and determined that the Veteran's primary disorder was a developmental personality disorder and that the symptoms of depression and anxiety arose as secondary to the developmental disorder.  Although the Board acknowledges the lay evidence of symptoms of irritability, social isolation, depression, and loss of concentration and memory were observed by family after service in Iraq, the Board must place greater weight on the medical evaluation of those symptoms.  On the other hand, the VA psychologist in January 2014 did not mention a personality disorder and noted both service and personal events as factors in her assessment.  It is not clear from her assessment whether unspecified anxiety and depressive disorders arose from service events or from several post-service issues such as domestic relations, relocation, substance abuse, and difficulty securing adequate work, although it is evident that the events in Southwest Asia had at least some contribution to the Veteran's overall mental health.  It is clear from the assessments that the Veteran's symptoms cannot be differentiated among the various diagnoses.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service connected and non-service-connected condition, the doctrine of reasonable doubt provided in 38 C.F.R. § 3.102 requires resolution of the claim in favor of the Veteran.) 

The Board finds that there is a relative equal balance of evidence both for and against service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, anxiety, and depression.  Further development with additional examinations and opinions will not likely resolve the inconsistencies already of record or completely reject one assessment in favor of another and will not likely be productive.  Although examiners disagreed on diagnoses, they all discussed service events as causative factors to some extent.  In this case, the "benefit of the doubt" rule is for application, and the Board grants the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ear Hearing Loss and Tinnitus

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet.App. 238, 245 (1994). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Service personnel and treatment records show that the Veteran's duty in 1983-84 involved attendance at an administration course.  Her duties in 1985-89 and 2004-05 included heavy vehicle maintenance and traffic control consistent with routine exposure to engine noise during testing and operations.  

The service record file does not contain the results of examination at the time of enlistment for the Veteran's first period of active duty from November 1983 to June 1984.  As part of a physical examination marked "enlistment" in January 1985, an audiometric test showed normal hearing acuity in the left ear except for a threshold of 30 decibels at 6000 Hz.  Hearing acuity was abnormal at several frequencies in the right ear.  The Veteran was tested several more times during this period of service and underwent a right stapedectomy in May 1988 to correct right ear conductive hearing loss caused by otosclerosis.  An attending physician noted that the Veteran reported tinnitus in the right ear.  However, the records of care for the right ear are silent for any observations of symptoms or diagnoses for the left ear.  Audiometric tests of left ear acuity were obtained on five occasions between 1987 and 1989.  The tests continued to show left ear hearing acuity greater than 20 decibels at frequencies above 4000 Hz and additionally thresholds of 25 to 30 decibels at 500 and 1000 Hz on at least four occasions.  However, none showed thresholds were greater than the 30 decibels noted at entry on active duty.  When measured, speech recognition in the left ear was 96 percent or greater.  The records for this period of active duty are silent for a diagnosis of the nature of the left ear hearing loss, any left ear treatment, and any report of symptoms of tinnitus after the 1988 surgery. 

After discharge from active duty, in August 1989 the Veteran underwent a VA hearing examination.  The Veteran reported improvement of hearing acuity in the right ear after the surgery but degraded hearing acuity in the left ear.  The Veteran denied any symptoms of tinnitus.  The examiner performed a tuning fork test and a physical examination and noted normal hearing and no middle ear pathology.  The examiner noted that a diagnosis of otosclerosis of the left ear might be presumed but not confirmed on his examination.  In November 1989, the RO denied service connection for left ear hearing loss. 

During inactive duty, an audiometric test performed by a private examiner in November 1992 and a test was conducted during Reserve physical examination in November 1994 showed significantly degraded left ear hearing with puretone thresholds at 40 decibels or higher at all frequencies.  The RO declined to reopen a claim for bilateral hearing loss in January 1994 because new and material evidence of left ear hearing loss obtained in 1992 did not demonstrate a relationship to service.   

In February 1999, the Veteran underwent a left ear stapedectomy at a VA facility to correct otosclerosis.  A post-surgery audiogram showed normal hearing at all frequencies 4000 Hz and lower, but a threshold of 45 decibels at higher frequencies.  

In a September 2000 Reserve examination, left ear acuity was 25 decibels or higher only at 500 and 6000 Hz, and in January 2004 and October 2004 examinations prior to mobilization, left ear acuity was above normal at 60 and 70 decibels only at 6000 Hz.  Changes in hearing acuity were not addressed in pre- and post-deployment questionnaires.  

The RO received the Veteran's petition to reopen the claim for bilateral hearing loss and a new claim for tinnitus in February 2006.  

In May 2007, a VA audiologist noted the Veteran's reports of the stapedectomies in 1988 and 1999 and her current symptoms of sensitivity to loud sounds, difficulty hearing cell phone conversations, and constant tinnitus.  The Veteran reported occasional off-balance feelings and aural fullness but no difficulty with hearing acuity since the two surgeries.  An audiogram showed puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz at 25, 25, 30, 40, and 40 decibels respectively.   Thresholds at 6000 and 8000 Hz were 75 decibels.  Speech discrimination was 88 percent.   The audiologist diagnosed sensorineural hearing loss with severe loss from 6000-8000 Hz.  The Veteran reported some recreational noise exposure from hunting but did not discuss military noise exposure.  The audiologist did not comment on the origin of the left ear deficit.  

In March 2008, a VA audiologist noted a review of the claims file and summarized the history of hearing symptoms, testing and treatment from 1985 through 2007.   In particular, the audiologist noted that the two surgical procedures were to correct conductive hearing loss caused by otosclerosis.  The Veteran reported that she sensed a gradual hearing degradation starting in the 1980s and the onset of tinnitus after discharge from active duty in 2005, not related to any specific event.  The Veteran denied any symptoms of dizziness or vertigo.  The Veteran reported military noise exposure from vehicle engines and small arms training but denied any recreational exposure.  The Veteran reported current difficulty hearing television, cell phone, and in-person conversations.  On examination, puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 25, 25, 15, 30, and 30 decibels respectively.  Speech recognition was 100 percent.  Conduction testing showed a slight air-bone gap in the left ear.  The audiologist diagnosed borderline normal to mild conductive hearing loss and concluded that the conductive loss was consistent with the history of stapedectomy but not consistent with hearing loss caused by acoustic trauma.  The audiologist found that the tinnitus was also not associated with military noise exposure because it first manifested after service and was not associated with particular acoustic events but rather consistent with a medically known association with otosclerosis.  

In May 2010, the Veteran's VA primary care physician referred her for an evaluation of tinnitus by a private physician specializing in ear, nose, and throat disorders.  The physician noted the Veteran's report of military noise exposure from vehicle engine noise but that she had used hearing protection.  Inconsistently, the Veteran denied any chronic otologic disease or any ear trauma or surgery, and thus the physician made no comments relative to the stapedectomy or otosclerosis.  An organic ear examination was normal.  The physician ruled out many contributing factors including medication but did note that the Veteran's PTSD and anxiety may contribute to the tinnitus.  An audiogram graphically showed thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 35, 30, 35, 38, and 40 decibels respectively.  Speech recognition was 100 percent.  The physician diagnosed high frequency bilateral tinnitus and pan-frequency sensorineural hearing loss.   The physician provided advice on mitigation of the symptoms and noted only that tinnitus was usually related to sensorineural hearing loss but also to other relevant factors such as medications, caffeine, and nicotine use.  The physician did not provide a clear opinion on a relationship to military noise exposure and did not comment on the history of otosclerosis.  

In the March 2011 Board hearing, the Veteran testified on the nature of her noise exposure from small arms firing and vehicle maintenance and on the onset of tinnitus during active duty from 1985 to 1989.  In September 2012, the Board remanded the claim for an additional VA examination and posed specific questions for the examiner.  

In March 2013, a VA audiologist noted a review of the claims file and summarized all the audiometric testing of record.  The audiologist noted the history of military noise exposure and the surgery for otosclerosis.  A concurrent audiogram did not contain usable puretone thresholds because of inconsistent responses by the Veteran.  However, speech recognition testing was valid and was 96 percent in the left ear.  The audiologist diagnosed normal hearing in the left ear, apparently based only on the speech recognition score.  The audiologist noted that the Veteran had abnormal hearing at 6000 Hz on entry on active duty in 1985 and concluded that it was not aggravated in service because the subsequent degradation was caused by middle ear problems and not noise exposure.  Regarding tinnitus, the audiologist noted the Veteran's report of the onset in 2003 and did not provide an opinion on the etiology without providing a reason.

In March 2014, a VA audiologist noted a review of the claims file, accurately summarized the history of stapedectomies, and the Veteran's reports of difficulty hearing and use of a right ear hearing aid.  A concurrent audiogram showed thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz as 30, 30, 25, 35, and 35 decibels respectively.  Speech recognition was 94 percent.  The audiologist diagnosed sensorineural hearing loss in the left ear.  The audiologist noted that the hearing loss was not caused by events in service because there was no significant change in hearing acuity in the 2004 examination compared to the 1985 examination. 
 
Upon review, the Board found that the opinions of record were not adequate, and in April 2014, the Board requested an additional medical opinion from a VA audiologist in the form of answers to the same specific questions regarding the onset of left ear otosclerosis, left ear sensorineural hearing loss, trends established during and after service, and a relationship, if any, to the Veteran's in service exposure to loud noises.  In a July 2004 letter, the audiologist noted an inability to find the 1985 audiogram in the record and could not establish the date of onset of either hearing disorder.  He referred to the history of surgery on the right in the 1980s and on the left in 1999.  The audiologist noted, "Otosclerosis is a hereditary disease resulting in conductive hearing loss and tinnitus.  It usually ends in sensory neural hearing loss as well.  The treatment for this disease is surgery (Stapedectomy) which she had twice.  Otosclerosis usually ends with the need for hearing aids because of the sensory neural hearing loss."  The audiologist also noted, while referring to the right ear, that a worsening acuity at lower frequencies and improvement at higher frequencies after the stapedectomy is indicative of noise exposure.  The same pattern was noted after the left ear stapedectomy.  

In August 2014, a copy of the additional medical opinion was provided to the Veteran with an opportunity to respond.  No timely response was received.  

Upon consideration of all the evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that service connection for left ear hearing loss is warranted. 

Here, the Board finds that the condition of left ear hearing loss was noted upon entry into service.  Abnormal puretone thresholds in the left ear at frequencies above 4000 Hz were noted in physical examinations in 1985, further degraded acuity in the testing from 1987 to 1989, and prior to entry on active duty in 2004.  Based upon these records, the Board finds that because the abnormal left ear hearing was noted on the Veteran's entrance examinations, that the condition was "noted" upon entry into service, although apparently not symptomatic or disqualifying at the time.  See Verdon, 8 Vet. App. at 530; 38 C.F.R. § 3.304(b).  Consequently, to the extent the Veteran seeks compensation for left ear hearing disability, the burden is on her to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation. See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Horn, 25 Vet. App. at 235 n. 6.

Regarding the conductive feature of hearing loss, if it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  In this case, there is competent and credible evidence that the Veteran experienced congenital otosclerosis.  Although the diagnosis and treatment in the left ear occurred between periods of active duty, the Veteran did have some left ear hearing loss at entry in to service in 1985, prior to noise exposure, which gradually became more severe between periods of active service and after deployment in 2004-05.  VA's Office of General Counsel has also confirmed that that service connection may be granted for congenital hereditary diseases which either first manifests during service or which pre-exist service and progressed at an abnormally high rate during service. See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

There is credible medical evidence regarding the nature of the Veteran's disease process.  Although the private physician in 2010 diagnosed sensorineural hearing loss, he did not note awareness of the history of middle ear disease and treatment and the Veteran inconsistently denied any such history during the examination.  The Board acknowledges the conclusions of the VA audiologists in 2008, 2013, and 2014 who noted awareness of this history and diagnosed conductive hearing loss as a result of otosclerosis and not noise exposure.  

Regarding the 1985-89 period of active service, multiple audiometric tests did show left ear acuity degrading from the thresholds noted at entry.  No symptoms or diagnoses were noted for the left ear at the time of the right ear treatment and surgery.  However, a VA examiner shortly after this period of service noted that a diagnosis of otosclerosis of the left ear might be presumed.  Testing in 1994 showed thresholds of 50 decibels at 6000 Hz indicating worsening acuity.  Therefore, the Board finds that left ear hearing loss noted at entry did undergo an increase in disability, and because there was ultimately a diagnosis of otosclerosis with the indication of some mild hearing loss at entry that deteriorated during active service.  

The surgery resulted in improvements but not to normal levels so that at the time of entry on active duty in 2004, abnormal hearing at levels of 60 and 70 decibels at 6000 Hz continued to be present at the time of entry on active duty in 2004. The Veteran reported no changes to her medical status in a brief November 2005 questionnaire but there is no record of an audiometric test at that time.  
The first audiometric testing was not performed until May 2007, greater than one year after active service, when thresholds at 6000 and 8000 Hz were at 75 decibels, close to that noted in 2004.  However, for the first time, the level of hearing acuity met the VA criteria for a disability with hearing loss at three of the specified frequencies above 26 decibels, two at 40 decibels, and speech recognition below 94 percent.  Subsequent testing also showed a current left ear hearing loss that met the VA criteria for disability. 

The Board places greatest probative weight on the comments of the July 2014 audiologist who advised that the congenital otosclerosis leads to sensory neural hearing loss notwithstanding the attempts at corrective surgery with a pattern that suggests an overlaying impact of noise exposure.  

Therefore, the Board finds that the Veteran's left ear hearing loss at frequencies of 6000 Hz and above was a feature of the congenital otosclerosis at entry and became more severe during the two periods of active duty whether noise exposure was or was not a factor.  Although surgery resulted in some temporary improvement, the weight of credible evidence is that there was a continuity of worsening hearing loss since entry into service in 1985.  It is not possible from the evidence to determine whether the increase in severity of the left ear otosclerosis occurred exclusively during periods of active duty or exclusively during periods between and after active duty.  It is clear that the disease leads to sensory neural hearing.  As the disorder was noted at entry in 1985 and 2004 and did undergo an increased in disability during those periods, and resolving all doubt in favor of the Veteran, service connection for left ear hearing loss is warranted.   See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding tinnitus, the Veteran's reports of the onset of symptoms are inconsistent.  A military physician in May 1988 noted the Veteran's reports of tinnitus sensed in the right ear that was under treatment for otosclerosis.  After the corrective surgery, the Veteran denied tinnitus in a 1989 VA examination.  In May 2007, the Veteran reported experiencing constant tinnitus and in March 2008 reported the onset after discharge in 2005.  In March 2013, the Veteran reported the onset in 2003, after the first and prior to the second period of active duty.  

There are also inconsistent opinions regarding the etiology of tinnitus.  The private physician was not aware of the history of otosclerosis.  Although aware of noise exposure, he noted that it was associated with sensorineural hearing loss and several other causes pertinent to the Veteran such as anxiety, medications, and use of caffeine and nicotine.  In contrast, the VA audiologist in March 2008 found that the tinnitus was not caused by noise exposure because it manifested after service and because it had a known association with otosclerosis.  In March 2014, an audiologist noted the Veteran's report of the onset of tinnitus only a few months earlier and offered an opinion on that basis.  This is contrary to the record of the Veteran's reports of tinnitus as early as 1988 on active duty.  The Board places greater probative weight on the 2008 opinion because the examiner was aware of the history of conductive hearing loss and otosclerosis and specifically excluded noise as a cause in the Veteran's case.    

Therefore, resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  The weight of credible evidence is that the Veteran's current chronic tinnitus first manifested during active duty in 1988.  Although it appeared to resolve after surgery, the weight of medical opinion is that it is not caused by noise exposure but rather is consistent with otosclerosis.  

Residuals of Heat Exhaustion

Service treatment records show that the Veteran was treated for heat exhaustion while performing inactive duty training in August 1994.  The Veteran was provided intravenous fluids and authorization for bed rest for the rest of the day.  In July 1995, the Veteran reported weakness and fatigue after being in hot weather.  Clinicians diagnosed dehydration.  There was no follow up treatment or diagnosis of a chronic disorder on either occasion.  

In a January 2004 medical history questionnaire, the Veteran denied any history of symptoms such as periods of unconsciousness, fainting spells, irregular heartbeat, allergic responses, or gynecologic problems.  A military examiner noted no history of heat exposure and no associated chronic abnormalities 

While on active duty in October 2004, the Veteran sought treatment for night sweats and hot flashes.  A clinician considered but did not confirm that the symptoms may be caused by estrogen replacement medication.  There was no report by the Veteran of heat exposure, and there are no clinical comments related to environmental heat exposure.  The Veteran denied any symptoms related to heat exposure in a July 2005 post-deployment health questionnaire.  

VA outpatient treatment records are silent for any symptoms, diagnoses, or treatment for any chronic disorder found to be residuals of episodes of heat exhaustion or an abnormal sensitivity to heat exhaustion.  

In a September 2008 notice of disagreement, the Veteran reported that she was treated for heat exhaustion many times while on active duty for training including in 1990 in Florida, while serving with the Mississippi National Guard, at chemical school at Fort Benning, Georgia, and at Fort Sill, Oklahoma in August 2007.  (Service records show that the Veteran retired from Reserve duty in April 2007).  

 In March 2013, a VA physician noted a review of the claims file including the two events on active duty noted above.  On examination, the physician noted no cardiovascular or respiratory abnormalities.  The physician determined that the episodes of heat related symptoms resolved with treatment and that there was no evidence of a chronic disability or current residuals of heat exhaustion. 

The Board finds that service connection for residuals of heat exhaustion is not warranted because there is no credible lay or medical evidence of a chronic disability arising from episodes of heat exhaustion on active duty or inactive duty training.  

The Veteran's file of service treatment records contains the results of physical examinations in 1990, 1994, 2000, and 2004 in which the Veteran had the opportunity to report residuals of heat exhaustion arising from events on inactive duty training but did not do so.  VA outpatient treatment records are also silent for any reported symptoms or diagnoses of residual heat-related disabilities.    

The Veteran is competent to report her observed symptoms.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran's reports of episodic symptoms and treatment after heat exposure are credible as they are consistent with both active and inactive service in hot climates.  However, she has not reported and clinicians have not noted or diagnosed current symptoms of a chronic disorder.  Rather, she called attention to a history of episodes when she received treatment.  The Veteran is not competent to diagnose a chronic disorder involving residuals or abnormal susceptibility to heat exhaustion as this requires medical training.  She has not reported a contemporary or later diagnosis by a medical professional.  Therefore, the Veteran's lay evidence of a current disorder is not sufficient.  Absent lay or medical evidence of a current disability, service connection is not warranted.   As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depression is granted.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for residuals of heat exhaustion is denied.  




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


